Citation Nr: 0700735	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  01-00 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased rating for service-connected 
headaches and blurred vision, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to September 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
residuals of a back injury, and confirmed and continued the 
then 10 percent rating for the veteran's service-connected 
headaches and blurred vision.

By an August 2005 rating decision, the veteran was assigned a 
30 percent rating for his headaches and blurred vision, 
effective April 5, 1999.  The veteran did not disagree with 
the effective date for this increased rating, but his claim 
for a higher rating remains on appeal pursuant to the holding 
of AB v. Brown, 6 Vet. App. 35 (1993).

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2003.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.

The case was previously before the Board in January 2004, at 
which time it was remanded for additional development to 
include new VA medical examinations.  As a preliminary 
matter, the Board finds that the remand directives have been 
substantially complied with, and, as such, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the evidence is against a finding 
that the veteran's current low back disorder is causally 
related to his period of active service.

3.  The competent medical evidence does not reflect that the 
veteran experiences very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability due to his service-connected headaches.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the veteran's low 
back disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).  

2.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected headaches with blurred vision are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 
8045-8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  The Veterans Claims Assistance Act of 2000 (VCAA), 
which became law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  However, because the VCAA 
was enacted in November 2000, after the initial adjudication 
of this claim by the RO in February of that year, it was 
impossible to provide notice of the VCAA before the initial 
adjudication in this case. VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error.  See VAOGCPREC 7-2004.

The Board further notes that, in such circumstances, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that this timing defect can 
be remedied by a fully compliant VCAA notice issued prior to 
a readjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Here, for the reasons 
detailed below, the Board finds that the veteran was provided 
with requisite VCAA notification by letters dated in June 
2001, July 2004, and March 2005.  Taken together, the 
aforementioned VCAA letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  

The Board acknowledges that the notice provided to the 
veteran with respect to his service connection claim did not 
include information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, for the reasons stated below, the preponderance of 
the evidence is against the service connection claim, and it 
must be denied.  By the letters noted above, the veteran was 
provided with adequate notification as to the evidence and 
information necessary to substantiate his increased rating 
claim.  Although he was not provided with information 
regarding the potential effective date(s) for this claim, as 
noted above he did not disagree with the effective date 
assigned for his current 30 percent rating.  Moreover, 
similar to the low back claim, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 30 percent.  Consequently, any deficiency 
pursuant to the Court's holding in Dingess/Hartman has been 
rendered moot.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The Board further finds that the duty to assist the veteran 
has been satisfied in this case.  All relevant medical 
records pertinent to the issues on appeal are in the claims 
folder.  Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  As noted in the Introduction, he had the 
opportunity to present evidence and testimony at the June 
2003 hearing.  Further, he was accorded VA medical 
examinations regarding this case in July 1999, April 2005, 
and August 2005.  Consequently, for these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Service Connection

The veteran essentially contends that he injured his low back 
at the same time he incurred his service-connected head 
injury.  Further, he testified that while he presented with 
back complaints, he was treated for residuals of head trauma, 
as this was his main problem.  He also maintains that he 
received treatment for back pain within one year from his 
discharge from service.  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for the veteran's low back disorder.

Initially, the Board observes that a thorough review of the 
veteran's service medical records reflects no findings 
indicative of back problems while on active duty, to include 
the records surrounding his July 1972 fainting spell and head 
injury.  These records contain no reference to a back injury 
at that time.  Moreover, his spine was clinically evaluated 
as normal on his August 1972 separation examination.  He also 
indicated on the concurrent Report of Medical History that he 
had not experienced recurrent back pain.

The Board also notes that the evidence on file includes post-
service medical records which cover a period from 1973 to 
2005.  However, despite the veteran's assertions of treatment 
for his low back disorder within the first post-service year, 
there does not appear to be any competent medical evidence of 
treatment for a low back disorder until 1997, approximately 
25 years after his separation from active duty.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  The Board also finds it 
significant that the veteran did not claim he experienced 
back pain as part of his original claim of service connection 
for residuals of a head injury in December 1973.  In fact, he 
did not initiate this claim until 1999, almost 27 years after 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).

The Board further notes that no competent medical opinion is 
of record which relates the current low back disorder to 
active service.  Rather, records dated in December 1997 
indicate that the veteran has chronic low back pain status-
post left hip replacement now with chronic back pain due to 
one leg shorter.  The medical evidence reflects that the left 
hip disorder is due to injuries sustained in a 1989 motor 
vehicle accident.

In addition to the foregoing, the August 2005 VA examiner, 
following evaluation of the veteran and review of his claims 
folder, diagnosed advanced degenerative joint disease changes 
in the lumbar spine, and opined that it was less likely as 
not related to the head injuries that occurred during active 
duty service.  The examiner noted that there was no mention 
of any back injury and/or abnormalities on neurological 
and/or musculoskeletal testing on subsequent examinations 
after the injury and upon discharge physical examination 
and/or complaints mentioning any back injury.  Moreover, the 
examiner stated that on review of the current orthopedic 
textbooks and Harrison's Textbook of Internal Medicine, there 
was no known link between subsequent burr hole and craniotomy 
of the skull - which was performed as a result of the 
service-connected head injury - that could progressively lead 
to lower lumbar spine degeneration.  No competent medical 
opinion is of record which refutes the findings of the VA 
examiner.

In summary, there is no competent medical evidence of a low 
back disorder during service or for many years thereafter, 
and the only competent medical opinion to address the 
etiology of the current disability has concluded that it is 
not related to the confirmed events of the veteran's active 
service.  Consequently, the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.

II.  Increased Rating

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected headaches and blurred vision 
are evaluated pursuant to Diagnostic Codes 8045 and 9304, 
pertaining to brain diseases due to trauma and dementia due 
to head trauma, respectively.

Under Diagnostic Code 8045, a 10 percent rating is warranted 
for purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma. Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc. resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities.  38 C.F.R. § 4.124a.

Migraine headaches are evaluated pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  Under this Code, a 
noncompensable (zero percent) disability rating is assigned 
for less frequent attacks than for a 10 percent rating.  A 10 
percent disability evaluation is warranted for characteristic 
prostrating attacks, averaging one in 2 months over the last 
several months.  A 30 percent disability rating is assigned 
for migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent rating is assigned for migraine 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating," nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" 
is defined as "utter physical exhaustion or helplessness."  A 
very similar definition is found in DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."



Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
headaches and blurred vision.

The competent medical evidence does not reflect that the 
veteran's headaches result in very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  For example, at the July 1999 VA 
medical examination, the veteran reported that his headaches 
occurred 3 to 4 times per week, lasting for 2 hours.  He 
reported that he would get relief by lying down in a dark, 
quiet room and taking PRN Percocet.  Associated with his 
headaches was photophobia.  Moreover, he had had no seizures 
since 1989.

At the subsequent April 2005 VA neurologic examination, the 
veteran reported that he continued to experience headaches 3 
to 4 times per week, but that in addition to these headaches 
he experienced a more severe headache 3 times per month which 
affected the left side of his head and to the back of his 
head which was accompanied by vomiting, sometimes no 
vomiting, but he did feel nauseated and sometimes felt very 
irritable.  He took Zomig tablets which might help after 45 
minutes.  He also used an ice pack sometimes.  On the August 
2005 VA medical examination, he reported that there had been 
no change in the intensity and/or treatment of the headaches 
since the April 2005 VA neurologic examination.

The veteran's outpatient treatment records also contain 
various entries detailing the treatment he has received for 
his headaches.  After careful review of these treatment 
records, as well as the aforementioned VA medical 
examinations, the Board concludes that the service-connected 
disability is adequately reflected by the current 30 percent 
rating, and it is not of such severity and/or frequency as to 
warrant the next higher rating of 50 percent under Diagnostic 
Code 8100.

The Board has also considered whether a higher rating is 
warranted under some other potentially applicable Diagnostic 
Code.  For example, Diagnostic Code 9304 evaluates dementia 
due to head trauma under the general rating formula used to 
rate psychiatric disabilities other than eating disorders, 
pursuant to 38 C.F.R. § 4.130.  However, the veteran is 
already service-connected for anxiety disorder and mood 
disorder, which is evaluated as 100 percent disabling 
pursuant to the same general rating formula used to rate 
psychiatric disabilities other than eating disorders.  Except 
as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

The Court has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  
In Esteban, the Court found that the critical element was 
that none of the symptomatology for any of the conditions was 
duplicative of or overlapping with the symptomatology of the 
other conditions.  Consequently, as the veteran's service-
connected anxiety and mood disorders are evaluated pursuant 
to the same general formula that is use for evaluating 
disabilities under 9304, the Board concludes that this Code 
is not for application in the instant case. 

With respect to the blurred vision which is also recognized 
as part of the service-connected disability that is the 
subject of this appeal, the Board observes that an April 2005 
VA eye examination, conducted in accord with the January 2004 
remand directives, concluded that the veteran had no specific 
ophthalmic disability other than presbyopia correctable with 
glasses.  Congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  Since 
presbyopia is a refractive error of the eye, it is not a 
disease or injury within the meaning of the applicable 
legislation.  Moreover, even if the Board were to evaluate 
the claim based upon visual acuity, it would provide no basis 
for a rating in excess of the current 30 percent rating 
already in effect.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (the Board has the fundamental authority to decide a 
claim in the alternative).  Visual acuity is rated based upon 
the best distant vision obtainable after correction by 
glasses.  38 C.F.R. § 4.75.  Here, the April 2005 VA eye 
examination reflects that the veteran's vision is correctable 
to 20/20 in both eyes.  As such, he does not have impairment 
of visual acuity that would warrant a rating in excess of 30 
percent.  

The Board notes that the regulations provide that in 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.

Here, it does not appear that the RO has evaluated whether 
the veteran is entitled to an extraschedular rating, and the 
veteran has not raised the matter himself.  The Board 
therefore is without authority to consider the matter of an 
extraschedular rating.  The veteran is free to raise this as 
a separate issue with the RO if he so desires.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's 
current increased rating claim, and it must be denied.  

III.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the veteran's 
current appellate claims, and that they must be denied.  As 
the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to an increased rating for service-connected 
headaches and blurred vision, currently evaluated as 30 
percent disabling, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


